DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1,4-13 are presented for examination. Claim 6 is allowed.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. Re-claim 1 amendments applicant argues that Takashi does not show the air flow having the same direction as airflow out of the axial fan,  However, see annotated Examiner Fig.28 from Takashi shows the inlet air showman Fig.28 and outlet air having the same direction at least in part going to the bottom specially 21 being flapping structure which are bend downward, and inlet of air in Fig.28 also shows downward direction of air, therefore, Takashi, also Porche, second reference shows in Fig.1 below as annotated direction of air, therefore, Takashi, Porche, and Matoba still teach the claims as currently claimed. 

    PNG
    media_image1.png
    905
    872
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    671
    1187
    media_image2.png
    Greyscale

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2002225573A hereinafter “Takashi”) in view of Porche AG (German Patent Document DE29607550U1 hereinafter “Porche”). 
Re-claim 1, Takashi discloses a cooling module (Fig.28) comprising an axial fan (17) for vehicles, in particular for electric vehicles (Title), the cooling module comprising a cooling module casing (annotated Fig.28) enclosing the axial fan (17) and a flow deflection region (131,132,2, annotated fig.28, region of air flow 2) and a cooling airflow (2) enters the cooling module (arrows show air flow to module) through an intake plane (see annotated Fig.2) and leaves the cooling module through an outflow plane (131,132,planes of 21,13), wherein the intake plane and the outflow plane (annotated Fig.28) are aligned at an angle alpha (annotated Fig.28) in relation to one another and the angle alpha as the inclination of the intake plane in relation to the outflow plane is formed substantially greater than or equal to 55° (annotated Fig.28, see any plane of the intake aligned with the outflow plane any of 21 or lines drawn in Fig.28 to be outflow plane have various angles, and according to Takashi, planes 21 are movable therefore different angles are being created which would include 55 degrees or more) and the cooling module casing has a rear wall (annotated Fig.28), wherein the rear wall (annotated Fig.28) is arranged at an angle beta of at most 90° (annotated Fig.28, since 21 are moving, changing their inclination angle, see P[0050, and P[0050, the plates of 13 21 are moving and change their angle, therefore, would  create angles that are 90 degrees or less at least) in relation to the outflow plane (annotated Fig.28), so that a flow deflection region  ( see Fig.28, with 132,131) is formed in the cooling module casing between the intake plane (annotated Fig.28, any of the planes in 13, 21 or shown in Fig.28) and the outflow plane  wherein at least one housing stator (see Fig.28, or section 12,10,11 coils, coils formed by 22) is formed as an air guiding element (housing guides air flow) as part of the cooling module casing (casing is attached to the housing see Fig.28) and is arranged in the flow deflection region (flow deflection region between inlet of air plane and outflow of air shown by arrows) and is formed oriented into the flow deflection region (annotated Fig.28) and ribbed (see inclinations at front or close to air intake plane or the rib forming the outlet where 10 is located is ribbed or creating a ridge in the middle of 10), wherein the housing stator (11, see Fig.28) has a housing stator beginning and a housing stator end (annotated Fig.28), wherein the housing stator beginning is formed in the direction of the tangent of the housing stator inlet flow direction (annotated Fig.28) and the housing stator end is formed perpendicular (when 13 extends down to form 90 degrees, also deflection angle of 21 would form 90 degrees with housing stator end when the angle deflection is bent and is 90 degrees with any portion of stator end specially the end of the stator that is inclined) to the outflow plane (13, and or 21).  
.

    PNG
    media_image1.png
    905
    872
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    785
    860
    media_image3.png
    Greyscale

	Takashi fails to explicitly teach that the inclination of the intake plane in relation to the outflow plane is formed greater than or equal to 55°. 
	However, Porche shows changing an inclination of the intake plane in relation to the outflow plane is formed greater than or equal to 55° (P[0023], angle alpha opens in the direction of air flow, having an angle that open at the airflow is a result effective variable).
	Therefore, it would have been obvious to one with ordinary skill in the art to show the change in inclination angle disclosed by Takashi with respect to the changing of angle of the outflow plane that the inclination of the intake plane in relation to the outflow plane is formed greater than or equal to 55° as suggested by Porche and indicated by Takashi which changes the angle of the deflection plane of the In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°), also it would be considered routine optimization within the prior art as result effective variable by changing the angles of the inlet and outflow planes suggested by Porche and Takashi would optimize the design and provide the angle ranges as specified by the claimed invention see eMPEP 2144.05, II, Routine Optimization within prior art condition or through routine experimentation, and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

    PNG
    media_image2.png
    671
    1187
    media_image2.png
    Greyscale

Re-claim 4, Takashi as modified discloses the cooling module as claimed in claim 2, wherein the housing stator is formed as a rib (the rib in Fig.28 is attached to the top portion of the cooling casing, forming a rib at the bend point) of the cooling module casing (annotated Fig.28).
Re-claim 5, Takashi as modified discloses the cooling module as claimed in claim 1, wherein multiple housing stators (coils 22, or section 10,12,11, see Fig.23) are formed as part of the cooling module casing ( see Fig.23) wherein each of the housing stators has a curvature and a length (see Fig.24) corresponding to its location in such a way that the cooling airflow (airflow is at different directions) is aligned perpendicularly (will be at 90 degrees with end of 13 plane)  in relation to the outflow plane (outflow plane could be considered plane of 13, which has 90 degrees plane curve towards end of plate 13 forming 90 degree perpendicular angle).
Re-claim 7, Takashi as modified discloses the cooling module as claimed in claim 1, wherein the axial fan (171, 17) is additionally formed comprising stator vanes (171) as part of a mounting ( vanes are part of the fan blade) of the axial fan (17).  
Re-claim 8, Takashi as modified discloses the cooling module as claimed in claim 1, wherein the angle beta is formed at approximately 85°.  
	Takashi as modified fails to explicitly teach wherein the angle beta is formed at 85°.  

	Therefore, it would have been obvious to one with ordinary skill in the art to show the change in inclination angle disclosed by Takashi with respect to the changing of angle beta to be formed at 85° as suggested by Porche and indicated by Takashi which changes the angle of the deflection plane of the outflow of item 13 or item 21 from Porche with respect to changing the angle of the inflow indicated by Porche as a result effective variable that would affect the cooling and reduce the noise and vibration as indicated in P[0155] of Takashi as well as provide efficient optimal cooling see P[0005] of Porche, as it is obvious to overlap or show similar ranges where the figures show different angles of deflection and variable angles of deflection which would be obvious to try see eMPEP 2144.05, I, and II, Obviousness of similar and overlapping ranges, amounts, proportions, In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°), also it would be considered routine optimization within the prior art as result effective variable by changing the angles of the inlet and outflow planes suggested by Porche and Takashi would optimize the design and provide the angle ranges as specified by the claimed invention see eMPEP 2144.05, II, Routine Optimization within prior art condition or through routine experimentation, and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Re-claim 9, Takashi as modified discloses the cooling module as claimed in claim 1, wherein the cooling module casing (casing of the module is outside of the car made of different components) is formed in multiple parts (top part and bottom parts are considered multiple parts).  Examiner points out this 
Re-claim 10, Takashi as modified discloses the cooling module as claimed in claim 1, wherein the housing stator (coil of 11) is separately manufactured and is formed insertable (product by process limitation) into the cooling module casing (it is inserted inside the casing in fig. 28). 
Furthermore, Examiner points out (separately manufactured and is formed insertable) limitation is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113, the product could be made insert able or latch able or any other method, but the end product is the stator is in the casing and is inserted)
Re-claim 11, Takashi as modified discloses the cooling module as claimed in claim 10, wherein the housing stator (11) can be clipped (the housing is clipped into the housing) into the cooling module casing.  
Examiner points out (can be clipped into the cooling module casing) limitation is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113, the product could be made attached to the casing in any way or any other method, as long .
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2002225573A hereinafter “Takashi”) in view of Porche AG (German Patent Document DE29607550U1 hereinafter “Porche”) in further view of Matoba (US Patent 4562890 hereinafter “Motaba). 
Re-claim 12, Takashi  as modified discloses the cooling module as claimed in claim 1, wherein the housing stator has a housing stator head having a radius (see Fig.28, stator has to have a head).
	Takashi fails to specify the exact value of radius wherein the housing stator has a housing stator head having a radius of 10 mm.    
	However, Motaba teaches wherein the housing stator has a stator head having a radius of 10 mm (tube in the oil shape with 40mm inner diameter after heating, therefore 20 mm, could be before heating, shrinking a few mm, Col.9, L.45-47, approaching range).
	Therefore, it would have been obvious to one with ordinary skill in the art to show the radius of a coil disclosed by Takashi  as modified by Porche wherein the radius is 10 mm as suggested by Motaba to provide cooling of the structure, furthermore, change in the radius of a cooling tube is within the common knowledge as it is obvious to overlap or show similar ranges where tubes would have various radiuses to provide cooling for the devices they use to cool or heat up it would be obvious to try different radius and thickness of tubes to provide cooling, see eMPEP 2144.05, I, and II, Obviousness of similar and overlapping ranges, amounts, proportions, In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°), also it would be considered routine optimization within the prior art as result effective variable by changing radius and or thickness of the cooling  tube/stator/coil that would optimize the design and provide the ranges as specified by the claimed invention see eMPEP 2144.05, II, Routine Optimization within prior art condition or through routine experimentation, and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or 
Re-claim 12, Takashi  as modified discloses the cooling module as claimed in claim 1, wherein the housing stator has a housing stator head having a radius (see Fig.28, stator has to have a head).
	Takashi fails to specify the exact value of radius wherein the housing stator has a housing stator neck having a thickness of 10 mm.    
	However, Motaba teaches wherein the housing stator has a stator neck having a thickness of 10 mm (tube in the oil shape with 40mm inner diameter after heating, therefore 20 mm, could be before heating, shrinking a few mm, Col.9, L.45-47, approaching range).
	Therefore, it would have been obvious to one with ordinary skill in the art to show the thickness of the of a coil disclosed by Takashi  as modified by Porche wherein the thickness is 10 mm as suggested by Motaba to provide cooling of the structure, furthermore, change in the thickness of a cooling tube is within the common knowledge as it is obvious to overlap or show similar ranges where tubes would have various radiuses to provide cooling for the devices they use to cool or heat up it would be obvious to try different radius and thickness of tubes to provide cooling, see eMPEP 2144.05, I, and II, Obviousness of similar and overlapping ranges, amounts, proportions, In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°), also it would be considered routine optimization within the prior art as result effective variable by changing radius and or thickness of the cooling  tube/stator/coil that would optimize the design and provide the ranges as specified by the claimed invention see eMPEP 2144.05, II, Routine Optimization within prior art condition or through routine experimentation, and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Allowable Subject Matter
Claims 6  is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 6, recited “inter alia” A cooling module comprising an axial fan for vehicles, the cooling module comprising a cooling module casing enclosing the axial fan and a flow deflection region and a cooling airflow enters the cooling module through an intake plane and leaves the cooling module through an outflow plane, wherein the intake plane and the outflow plane are aligned at an angle alpha in relation to one another and the angle alpha as the inclination of the intake plane in relation to the outflow plane is formed greater than or equal to 550 and the cooling module casing has a rear wall, wherein the rear wall is arranged at an angle beta of at most 900 in relation to the outflow plane, so that a flow deflection region is formed in the cooling module casing between the intake plane and the outflow plane and the rear wall, wherein at least one housing stator is formed as an air guiding element as part of the cooling module casing and is arranged in the flow deflection region and is formed oriented into the flow deflection region and ribbed, wherein the housing stator has a housing stator beginning and a housing stator end, and wherein the housing stator beginning is formed in the direction of the tangent of the housing stator inlet flow direction and the housing stator end is formed perpendicular to the outflow plane,  The cooling module as claimed in claim 3, wherein multiple housing stators are formed having the housing stator ends parallel in relation to one another in the region of the rear wall of the cooling module casing.  
The combination of claims 6 is unique and is not taught or suggested by any of the prior art.  Thus the combination recited here “A cooling module comprising an axial fan for vehicles, the cooling module comprising a cooling module casing enclosing the axial fan and a flow deflection region and a cooling airflow enters the cooling module through an intake plane and leaves the cooling module through an outflow plane, wherein the intake plane and the outflow plane are aligned at an angle alpha in relation to one another and the angle alpha as the inclination of the intake plane in relation to the outflow plane is formed greater than or equal to 550 and the cooling module casing has a rear wall, wherein the rear wall is arranged at an angle beta of at most 900 in relation to the outflow plane, so that a flow deflection region is formed in the cooling module casing between the intake plane and the outflow plane and the rear wall, wherein at least one housing stator is formed as an air guiding element as part of the cooling module casing and is arranged in the flow deflection region and is formed oriented into the flow deflection region and ribbed, wherein the housing stator has a housing stator beginning and a housing stator end, and wherein the housing stator beginning is formed in the direction of the tangent of the housing stator inlet flow direction and the housing stator end is formed perpendicular to the outflow plane, wherein multiple housing stators are formed having the housing stator ends parallel in relation to one another in the region of the rear wall of the cooling module casing.” Combination s a unique combination of limitations especially the coil structures with the angles of alpha and beta are unique? 

    PNG
    media_image4.png
    834
    665
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834